Citation Nr: 0843607	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for Meniere's disease.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the RO.

In the August 2003 decision, the RO determined that new and 
material evidence had been received to reopen the previously 
denied claims of entitlement to service connection for 
Meniere's disease and for bilateral hearing loss.  After 
reopening the claims, the RO denied the underlying service 
connection claims.  The RO also denied the veteran's original 
claim seeking entitlement to service connection for tinnitus.

In July 2005, the Board issued a decision which confirmed and 
continued the RO's August 2003 rating actions.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2006, the Court 
granted a Joint Motion for Remand, and remanded the claims 
for additional review and consideration by the Board.

In April 2007, the Board remanded the case to the RO for 
further procedural and evidentiary development, and it is now 
again before the Board.


FINDINGS OF FACT

1.  The available evidence is in relative equipoise as to 
whether the veteran's tinnitus is related to his inservice 
noise-exposure.  

2.  In a November 1951 rating decision, the RO denied 
entitlement to service connection for left ear Meniere's 
disease and hearing loss; the veteran was notified of the 
decision by letter dated in December 1951, but he did not 
initiate an appeal, timely or otherwise.  

3.  The evidence associated with the claims file subsequent 
to the November 1951 RO decision includes some evidence which 
is new and material, and raises a reasonable possibility of 
substantiating the claims for service connection for left ear 
Meniere's disease and for hearing loss.

4.  The available evidence is in relative equipoise as to 
whether the veteran's bilateral hearing loss is related to 
his inservice noise-exposure.  

5.  The evidence of record does not demonstrate that the 
veteran currently has Meniere's disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
tinnitus are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The RO's November 1951 rating decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.201, 
20.302, 20.1103 (2008).

3.  The evidence received subsequent to the November 1951 
rating decision is new and material, and the requirements to 
reopen the claims of entitlement to service connection for 
Meniere's disease and for hearing loss have been met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.159 (2008).

4.  The criteria for entitlement to service connection for 
Meniere's disease have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2008).

5.  The criteria for entitlement to service connection for 
bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Regarding the claims of service connection for bilateral 
hearing loss and tinnitus, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  The rest of this 
discussion pertains to the veteran's claim seeking service 
connection for Meniere's disease.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The veteran was provided 
notice consistent with the Court's holding in Dingess in an 
October 2007 letter.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The notice letter provided to the veteran in October 2007 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in May 2003 and October 2007 that 
fully addressed all three notice elements. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  These letters 
informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  Consequently, the 
Board finds that adequate notice has been provided.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA medical examinations were provided in August 2003 and 
February 2008.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and specified private medical records.  The 
veteran submitted private medical records to include a May 
2008 report and opinion of a private audiologist.  The 
veteran was afforded VA medical examinations in August 2003 
and February 2008.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

A.  Tinnitus

Historically, the veteran served on active duty from October 
1942 to October 1945.  A review of his service medical 
records did not reveal any diagnoses or complaints of 
tinnitus.

June 2003 private medical records reflect findings of 
tinnitus.  The veteran reported a long history of noise 
exposure to include noise exposure in service.  

In August 2003, the veteran underwent a VA ear disease 
examination.  The report of this examination noted his 
complaints of significant tinnitus.  The VA examiner noted 
the veteran's history of noise exposure in service where he 
was a bombardier for several years as well as the veteran's 
long history of post-service noise exposure.  The VA examiner 
opined that the veteran's tinnitus was most likely related to 
the veteran's long history of post-service noise exposure, 
although inservice noise exposure might have played a role.

The veteran was afforded a second VA ear diseases examination 
in February 2008.  In this examination report, the VA 
examiner noted that the veteran had been a gunner in the 
belly of the plane during service.  The veteran reported that 
his tinnitus began when he started flying in planes in 1942.  
The examiner indicated that the veteran was a poor historian 
and opined that tinnitus was not related to service and that 
reaching such a conclusion would require speculation.  

In support of his claim, the veteran submitted a report of a 
private audiologist, dated in May 2008.  The audiologist 
opined that the veteran's tinnitus was related to noise 
exposure in service.  The audiologist provided a rationale 
for her opinion and cited relevant medical treatises in her 
report.  A review of the audiologist's report reflects that 
she had access to and reviewed the medical evidence contained 
in the claims file.  The audiologist, however, did not 
examine the veteran.  Rather, she provided her opinions based 
on a review of the record.

Tinnitus is not apparent in the service medical records and 
was not reported until many years following service.  It is 
clear however, that the veteran faced excessive noise 
exposure during service due to his military occupational 
specialty.  The medical evidence regarding the etiology of 
the veteran's tinnitus is unclear.  The August 2003 VA 
examiner concluded that it was unlikely that the veteran's 
tinnitus was directly related to service although inservice 
noise exposure could have contributed to it.  The February 
2008 examiner opined that linking tinnitus to service would 
require speculation, and medical evidence that is general, 
speculative, or inconclusive cannot support a claim.  
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Finally, the May 2008 
report of the private audiologist contains an explanation as 
to why the veteran's tinnitus is related to noise exposure in 
service.

The Board finds no reason to question the opinions of any of 
the foregoing examiners.  Presumably, the VA examiners are 
qualified to provide medical opinions in this matter.  There 
is also no indication that the private audiologist is not 
qualified to opine regarding the etiology of the veteran's 
tinnitus, as it is a condition that is within the scope of 
her professional expertise.  Moreover, she has had access to 
the same body of evidence to which the VA examiners were 
privy.  Thus, her professional opinion is at least as 
probative as those of the VA examiners.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

Because the three medical opinions cited above are of equal 
weight, the Board must rely on the one that is most favorable 
to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbet, supra.  The favorable medical opinion reflects a 
nexus between the veteran's tinnitus and service.  As such, 
service connection for tinnitus is granted.  38 C.F.R. 
§ 3.303.

New and Material Evidence Claims

When a rating decision is not timely appealed, it becomes 
final.  38 C.F.R. §§ 20.200, 20.201, 20.202,20.302, 20.1103 
(2008) (detailing the procedures and time limitations for 
appealing adverse RO decisions to the Board and the finality 
of decisions not properly appealed).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a November 1951 rating decision, the RO denied entitlement 
to service connection for left ear Meniere's disease and 
hearing loss; the veteran was notified of the decision by a 
letter dated in December 1951, but he did not enter notice of 
disagreement with this decision within one year of such 
notice.  The decision therefore became final.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302, 20.1103.

As stated above, a final decision under the provisions of 38 
U.S.C.A. § 7105 cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In this case, the RO determined that the requisite new and 
material evidence had been presented, and did reopen the 
veteran's claims of entitlement to service connection for 
Meniere's disease and hearing loss.  Notwithstanding that 
favorable decision, the Board has a legal duty to address the 
"new and material evidence" requirement regardless of the 
actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's November 1951 rating decision is neither 
cumulative nor redundant, and by itself or in connection with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claims of service 
connection for Meniere's disease and hearing loss.

The basis for the November 1951 denial of service connection 
was that left ear Meniere's disease and hearing loss were not 
noted in service and were not related by competent evidence 
to service.

The new evidence associated with the claims file subsequent 
to the November 1951 RO decision includes a June 2003 private 
medical opinion from H. Kuhns, M.D. that notes that the 
veteran had served as a belly gunner in World War II, and 
asserts the belief that the veteran's Meniere's disease is 
related to the extreme noise levels to which he was exposed.  
The new evidence also includes the report of a VA audio 
examination dated in August 2003.  That report includes an 
opinion that there may be an indirect relationship between 
hearing loss and Meniere's disease to the veteran's service, 
and that the veteran's military service could be a factor in 
the early years of his development of sensorineural hearing 
loss and tinnitus.  The record also contains a February 2008 
VA ear diseases examination report indicating that Meniere's 
disease was not corroborated by either the history or 
symptoms in 1951, that hearing loss was not significantly 
present in the 1950's, and that to find a service cause for 
Meniere's disease and/or hearing loss would entail 
speculation.  Finally, the record now contains a May 2008 
report of a private audiologist who reviewed the claims file 
but did not examine the veteran.  She opined that the type of 
hearing loss from which the veteran suffers is typically 
associated with noise exposure.  She further asserted that 
noise-induced hearing is often delayed.  The veteran's 
hearing loss had its onset sufficiently after service for a 
noise-induced hearing loss to have manifested.  Thus, she 
opined that the in-service noise exposure that included many 
combat missions was at least as likely as not due to in-
service noise exposure.  She also indicated that a series of 
medical reports from October 1951 and June 1952 documented 
vertiginous episodes possibly associated with tinnitus, aural 
fullness, and hearing loss since around the time of 
separation from service.  She opined, therefore, that it was 
more likely than not that the veteran's Meniere's disease was 
related to noise exposure in service.

The Board finds that the noted evidence received subsequent 
to the November 1951 rating decision denial is new and 
material because it provides medical evidence that the 
current disabilities at issue, Meniere's disease and hearing 
loss, are related to the veteran's service.  As a result, the 
requirements to reopen the claims of entitlement to service 
connection for Meniere's disease and hearing loss have been 
met.  Accordingly, the Board concurs with the threshold 
determination of the RO in finding that the veteran's claims 
are reopened.

B. Meniere's Disease & Bilateral Hearing Loss

Having been reopened, the Board will now address the 
veteran's claims on the merits.

The August 2003 VA audiometric examination report discloses 
that the veteran's hearing acuity was measured as having 
significant moderate-to-severe sloping sensory neural hearing 
loss beginning in the low frequencies of about 50 to 60 
decibels (db) and sloping to 80 to 90 db at 4,000 Hertz.  The 
veteran had 60 to 64 percent speech discrimination 
bilaterally.  The Board finds for the current existence of 
the claimed bilateral hearing loss.  38 C.F.R. § 3.385.  A 
present disability is a prerequisite for the granting of 
service connection.  Gilpin, supra.  

On the other hand, the Board finds that the preponderance of 
the evidence is against the current existence of the claimed 
Meniere's disease.  

As noted, the veteran has asserted that he has current 
Meniere's disease.  The Board cannot rely on the veteran's 
assertions in this matter, as he is not shown to possess any 
sort of relevant medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

The medical evidence, in fact, serves to contradict the 
veteran's contention that he currently has Meniere's disease.  
Specifically, in the report of the August 2003 VA audio 
examination, it was noted that the veteran had been diagnosed 
as having had a past history of Meniere's disease, but the 
examiner stated that the veteran probably did not have an 
active disease at the time of the examination.  The examiner 
referred to the report of a private ear clinic that had seen 
the veteran in June 2003 for complaints of vertigo and 
lightheadedness.

In the report of the June 2003 private ear study, it was 
noted that the veteran was being seen at the request of the 
veteran's physician, Dr. Kuhns, for complaints of vertigo and 
lightheadedness.  The veteran's history of having been 
diagnosed as having Meniere's disease after the war was 
noted.  Following examination, the examining physician opined 
that although the veteran may have had Meniere's disease in 
the past, he did not seem to have active Meniere's at the 
time of the examination.  The physician explained his belief 
that the veteran was having more trouble with a global multi-
deficit type of balance disorder.  The examiner recommended 
vestibular rehabilitation.  The veteran was rescheduled for 
vestibular rehabilitation, but chose to cancel, stating that 
he felt that a changed migraine medication was helping him.  
In February 2008, the VA examiner stated that Meniere's 
disease was not corroborated by history or the symptoms in 
the 1951 records.

The May 2008 private audiologist's opinion suggested the 
presence of Meniere's disease, as the audiologist opined that 
it was related to noise exposure in service.  The Board does 
not find the audiologist's diagnosis as credible as those of 
the VA examiners in 2003 and 2008 because the latter had the 
opportunity to actually examine the veteran.  A diagnosis 
based on examination is more reliable, in the Board's view, 
than one based on a review of records.  The Board reminds the 
veteran that VA decision makers have discretion to accept or 
reject pieces of evidence provided that sufficient reasons 
and bases are set forth explaining such actions.  Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  Thus, the Board 
will not credit any diagnosis of Meniere's disease implicit 
in the May 2008 report of the private audiologist.

Essentially, other than the veteran's own statements and the 
unreliable May 2008 diagnosis, the claims folder contains no 
competent diagnosis of current Meniere's disease.  Absent 
such a diagnosis, service connection for Meniere's disease is 
precluded.  38 C.F.R. § 3.303; Gilpin, supra.  Significantly, 
although Dr. Kuhn indicated in June 2003 that the veteran had 
Meniere's disease, the record shows that Dr. Kuhn, an 
internist, referred the veteran to an audiology specialist to 
ascertain the true nature of his hearing disorder.  That 
audiology specialist discounted the current existence of 
Meniere's disease.

As noted above, however, the evidence supports the current 
existence of the claimed bilateral hearing.  38 C.F.R. § 
3.385.  The Board concludes, indeed, that there was an in-
service injury to the veteran's ears in the form of acoustic 
trauma from sustained weapons fire and aircraft noise at 
close proximity, and that the veteran has a current bilateral 
hearing loss disorder.  See Gilpin, supra.  However, there is 
contradictory evidence as to whether the veteran's bilateral 
hearing loss is related to service.  

The report of the August 2003 VA audiology examination that 
was conducted for the express purpose of determining the 
etiology of the claimed disorders.  Although the VA examiner 
who examined the veteran in August 2003 did assert that 
"there may be an indirect relationship," the examiner's 
conclusion was that the inclination is probably more related 
to the veteran's long history since service of working in 
noisy environments.  The examiner summarized later in the 
report that the veteran's hearing loss was probably more 
related to a long history of noise exposure since the 
military, though the examiner conceded that "the military 
could be a factor in the early years."  The February 2008 VA 
examiner essentially concurred, maintaining that linking the 
veteran's hearing loss to service would entail speculation, 
and medical opinions that are speculative do not constitute 
probative evidence.  See, e.g., Beausoleil, supra.  On the 
other hand, the May 2008 report of the private audiologist 
reflects a nexus between the veteran's hearing loss and 
service.  A rationale for that conclusion is provided, as 
detailed above.  

The Board finds no reason to doubt the conclusion of the 
private audiologist, who provided an opinion in her area of 
professional expertise.  Further, it does not find the 
opinions of the VA examiners more persuasive than that of the 
private audiologist.  As the evidence for and against the 
claim is at least in relative equipoise, the veteran must 
prevail.  Thus, because the favorable evidence demonstrated a 
nexus between bilateral hearing loss and service, service 
connection for bilateral hearing loss is granted.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385; 
Gilbert, supra.


ORDER

Service connection for tinnitus is granted.

Service connection for Meniere's disease is denied.

Service connection for bilateral hearing loss is granted.


______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


